COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Juan Villareal v. The State of Texas

Appellate case number:    01-13-00374-CR

Trial court case number: 1353512

Trial court:              183rd District Court of Harris County

Date motion filed:        December 12, 2014

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Keyes


Date: January 8, 2015